Citation Nr: 0930977	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for joint pain to 
include as to undiagnosed illness.

3.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to June 
1991.  He also had periods of ACDUTRA with the Army National 
Guard from September 1970 to May 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding has been associated with the 
claims file.

The issue of entitlement to service connection for a hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma in service.

2.  There is competent evidence of a current diagnosis of 
bilateral hearing loss consistent with noise-induced hearing 
loss.

3.  The appellant's joint pain, currently diagnosed as 
multisite degenerative joint disease, chronic bursitis and 
arthralgia of the left elbow, chronic tendonitis of the right 
elbow, chronic left ankle strain, and arthralgia of the right 
shoulder, has been attributed to a known clinical diagnoses, 
was not exhibited in service or within one year after 
service, and has not been shown to be etiologically related 
to the appellant's service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the appellant's favor, bilateral 
hearing loss disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).

2.  Service connection for joint pain, to include as due to 
an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that 
bilateral hearing loss and joint pain are related to his 
service with the United States Army from December 1990 to 
June 1991 and/or periods of ACDUTRA with the Army National 
Guard from September 1970 to May 2003.  Specifically, with 
regard to the hearing loss issue he alleges that he was 
assigned to a field artillery unit and was exposed to noise 
while participating in live fire exercises.  With regard to 
the joint pain issue, the Veteran contends that he began 
experiencing joint pain in every joint in his body after the 
Gulf War.  

Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hearing loss and 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2008).  That is to say, when a claim is based on a period of 
ACDUTRA, there must be evidence that the individual concerned 
died or became disabled during the period of ACDUTRA as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  In the absence of such evidence, the period of 
ACDUTRA would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status 
for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); 
Mercado-Martinez, 11 Vet. App. at 419.

Service connection may also be granted to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from an undiagnosed illness, or 
from a medically unexplained chronic multisymptom illness 
that is defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed below, or from any diagnosed illness which the 
Secretary determines in regulations prescribed under 38 
U.S.C.A. § 1117(d) warrants a presumption of service 
connection.  The symptoms must be manifest to a degree of 10 
percent or more not later than December 31, 2011.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

	1.  Bilateral Hearing Loss

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet.App. 155 
(1993).

A June 1971 Report of Medical Examination while the appellant 
was a Reserve Officers' Training Corps (ROTC) cadet shows 
puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
10
X
10

A February 1974 examination done for purposes of retention in 
the ROTC shows the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
10
15
0
X
0

A February 1975 examination report for the purposes of 
appointment in the Army National Guard shows hearing to be 
15/15 bilaterally.  

A periodic examination report of February 1979 shows puretone 
thresholds as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
15
15
15
10
20

A periodic examination report of February 1983 shows puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
X
10
LEFT
15
15
15
X
20



A periodic examination report of March 1987 shows puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
15
20
20
15
25

An audiological examination of December 1990 done to 
establish a reference prior to initial duty in hazardous 
noise areas notes puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
25
LEFT
15
20
20
15
30

The examination report noted that the appellant was routinely 
exposed to hazardous noise.  

An audiological examination of May 1991 done to establish a 
reference following exposure in noise duties shows puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
20
LEFT
20
20
15
10
25

The examination report noted that the appellant was routinely 
exposed to hazardous noise.  

A VA audiological examination of December 2008 notes puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
50
LEFT
25
30
25
30
60

The Board first turns its attention to the preliminary 
question of whether there is current bilateral hearing loss.  
The Board notes that the December 2008 VA audiological report 
shows puretone thresholds showing loss of 40 decibels or 
greater at the frequency of 4000 Hz bilaterally.  Therefore, 
hearing loss disability is shown.  38 C.F.R. § 3.385.  Thus, 
the Board accepts that the appellant currently suffers from 
bilateral hearing loss disability for VA purposes.

Next, the Board must address whether there is evidence of in-
service acoustic trauma.  The Board notes that the 
appellant's DD 214 shows that he was ordered to active duty 
in support of Operation Desert Shield/Storm.  He was attached 
to the Cannon Field Artillery from December 1990 to June 
1991.  Furthermore, the Board notes that in-service 
audiological examinations of December 1990 and May 1991 note 
that the appellant was routinely exposed to hazardous noise.  
Given the above information, the appellant's contentions of 
noise exposure are found to be consistent with the 
circumstances of his service.  Accordingly, in-service noise 
exposure is conceded.  See 38 U.S.C.A. § 1154(a).

Finally, the Board must address whether the appellant's 
current hearing loss disability is etiologically related to 
the appellant's in-service noise exposure.  It is clear that 
the appellant did not have a hearing loss disability during 
service.  However, that fact is not determinative.  Rather, 
the issue is whether the appellant has had a hearing loss 
disability since service and whether such disability is due 
to service.  38 C.F.R. § 3.385 establishes which frequencies 
that may be considered for determining the existence of 
disability.  However, nothing in 38 C.F.R. § 3.385 prohibits 
VA from looking at other evidence and making a determination 
that there was abnormality during service.  The United States 
Court of Appeals for Veterans Claims (Court), in Hensley, 
established that normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
In this case, as the evidence reported above shows, there was 
obvious hearing loss (although not disability) when tested in 
service.  Specifically, the audiological examinations of 
December 1990 and May 1991 show puretone thresholds of 25 and 
30 in some of the frequencies.  

In this case, the appellant's auditory acuity was not normal 
during service; it was abnormal.  Based upon the abnormal in-
service audiometric findings, the Board concludes that the 
Veteran's current hearing loss began in service.  
Accordingly, service connection for bilateral hearing loss 
disability is granted. 

        2.  Disability Manifested by Joint Pain

At the outset the Board notes that service connection has 
been established for a low back disability.  Therefore, the 
appellant's back disability and associated symptoms are not 
the subject of this claim.  Moreover, the Board acknowledges 
the findings of trachonteric bursitis of the hip during 
ACDUTRA.  Entitlement to service connection for a hip 
disability is subject of the remand below and not subject of 
this decision.  

The appellant's service treatment records show that the 
appellant complained of and was treated for back pain.  
Records also show he was diagnosed with trochanteric bursitis 
of the hip.  Records show no other complaints of joint pain.  
There is no evidence of arthritis during service.

A May 2006 VA examination report shows he complained of left 
ankle pain.  Physical examination revealed a diagnosis of 
chronic bursitis of the left elbow and no other joint 
complaints.  

A July 2006 VA examination shows complaints of pain in 
several joints including the left ankle, both shoulders, both 
knees, and both elbows.  Physical examination showed the 
following diagnoses:  chronic left ankle strain with residual 
decreased range of motion and pain; degenerative arthritis in 
the right shoulder and both knees; arthralgia of the left 
shoulder and left elbow; and, chronic tendonitis of the right 
elbow. 

Based on the above, the Board finds that service connection 
is not warranted for the appellant's joint pain on a 
presumptive basis (as a qualifying chronic disability 
resulting from an undiagnosed illness under 38 U.S.C.A. §§ 
1117, 1118; 38 C.F.R. § 3.317) because the disorder has been 
attributed to a known clinical diagnoses: degenerative joint 
disease, arthralgia, tendonitis, strain and bursitis.  
Moreover, the July 2006 VA examiner was asked to provide an 
opinion as to whether any of the appellant's currently 
diagnosed disorders were related to an undiagnosed illness 
and that examiner opined that "the problems in [the 
appellant's] joints appear to be more from wear and tear than 
from an undiagnosed illness.

With respect to service connection for such disease on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309) the record does not 
show that degenerative joint disease of the ankles, 
shoulders, knees, or elbows was manifested in service or in 
the appellant's first year post-service.  Indeed, the first 
evidence of degenerative joint disease is July 2006 VA 
examination report.  Accordingly, service connection for such 
disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 is not warranted.  

Service connection for joint pain is also denied on a direct 
basis.  As above, the Board notes that the appellant's 
service treatment records are negative for any complaints or 
treatment regarding his knees, shoulders, left ankle, and 
elbows.  Furthermore, while some of these symptoms have 
resulted in diagnoses, there is no opinion of record relating 
the diagnoses directly related to any disease or injury 
incurred in active service, or the result of an injury during 
ACDUTRA.  While the appellant may believe that these symptoms 
are related to service, he does not have the requisite 
medical knowledge to provide a competent opinion as to their 
etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Board notes that the record contains private medical 
treatment records dated in August 1998, September 1998 and 
December 1998 showing complaints of left ankle pain and a 
diagnosis of chronic left ankle strain.  Moreover, records of 
July and August of 2000 show treatment for right shoulder 
pain and left hip pain.  Records of August 1989 show that the 
appellant complained of knee, elbow and shoulder pain.  
However, the Board notes that in comparing the record of the 
ACDUTRA periods the appellant served, none of the treatment 
or complaints were during a period of ACDUTRA.  Moreover, 
there is no evidence of an injury to any of these joints 
during a period of ACDUTRA.  Therefore, service connection 
cannot be established based on a period of ACDUTRA.

Therefore, the preponderance of the evidence is against the 
appellant's claims, and service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but has determined that it is 
not applicable in this case because the preponderance of the 
evidence is against the claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in October 2003 and March 2006 
letters and the claim was readjudicated in a December 2008 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization throughout 
the adjudication of the claims.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for a disability manifested by joint pain 
as due to an undiagnosed illness is denied.  


REMAND

The appellant has alleged service connection for a disability 
manifested by joint pain.  Service treatment records of June 
1989 show that the appellant was treated for left hip pain 
and was diagnosed with acute trochanteric bursitis.  A July 
1989 Line of Duty determination shows the appellant had a 
disease, early bursitis, and that an injury was incurred in 
the line of duty.

At the Travel Board hearing of June 2009 the appellant 
testified he continued to have joint problems since service.  
The Board notes that while VA joint examinations have been 
conducted, these examinations did not involve the hip.  
Considering the finding of an injury to the hip during the 
line of duty, as noted above, and the appellant's contentions 
that he continues to have joint pain and problems since 
service, the Board finds that an examination is necessary to 
specifically determine if there is any current disability of 
the hip and, if a disability is found, whether it is related 
to service.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded orthopedic examination to 
determine whether the appellant has a 
current disability of the hip.  If a 
disability if the hip is diagnosed, the 
examiner should opine as to whether any 
currently found disability of the left 
hip is related to the Veteran's 
military service.  Specifically, the 
examiner should give an opinion as to 
whether any currently found hip 
disability, is related to the acute 
trochanteric bursitis of the left hip 
diagnosed in June 1989.  The claims 
folder must be made available to the 
examiner for review and he should be 
asked to express the degree of 
probability in terms of:

Is it "likely," "at least as likely as 
not," or "unlikely" that the Veteran's 
current hip disability is related to 
the trochanteric bursitis of the left 
hip diagnosed in service or any other 
incident of military service to include 
a service-connected disability?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should identify the 
information on which he/she based their 
opinion.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  

2.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should 
readjudicate the appellant's claim.  If 
the benefit sought continues to be 
denied, the AMC/RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


